FILED
                              NOT FOR PUBLICATION                           OCT 26 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



RENE NAVARRO MURILLO;                             No. 08-73621
PATRICIA HEREIDA NAVARRO,
                                                  Agency Nos. A079-521-784
               Petitioners,                                   A079-521-785

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted October 19, 2010 **

Before:        O’SCANNLAIN, TALLMAN, and BEA, Circuit Judges.

       Rene Navarro Murillo and Patricia Hereida Navarro, natives and citizens of

Mexico, petition pro se for review of the Board of Immigration Appeals’ (“BIA”)

order denying their motion to reopen removal proceedings. Our jurisdiction is

governed by 8 U.S.C. § 1252. We review for abuse of discretion the denial of a

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
motion to reopen, and review de novo constitutional claims, including ineffective

assistance of counsel claims. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th

Cir. 2005). We deny in part and dismiss in part the petition for review.

       The BIA did not abuse its discretion in denying petitioners’ March 31, 2008,

motion to reopen for lack of prejudice. See Iturribarria v. INS, 321 F.3d 889, 899-

90 (9th Cir. 2003) (prejudice results when the performance of counsel “was so

inadequate that it may have affected the outcome of the proceedings”) (internal

quotation marks omitted).

       We lack jurisdiction to review the BIA’s decision not to invoke its sua

sponte authority to reopen proceedings under 8 C.F.R. § 1003.2(a). See Ekimian v.

INS, 303 F.3d 1153, 1159 (9th Cir. 2002).

       The supplemental evidence petitioners presented with their motion

concerned the same basic hardship grounds as their applications for cancellation of

removal. See Fernandez v. Gonzales, 439 F.3d 592, 601-03 (9th Cir. 2006). We

therefore lack jurisdiction to review the BIA’s discretionary determination that the

evidence was insufficient to establish a prima facie case of hardship. See id. at

601.

       Petitioners’ remaining contentions are unpersuasive.

       PETITION FOR REVIEW DENIED in part; DISMISSED in part.


                                          2                                      08-73621